F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         JUN 24 1997
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    BILLY W. CASEY,

              Plaintiff-Appellant,

    v.                                                 No. 95-5224
                                                   (D.C. No. 94-C-658-J)
    SHIRLEY S. CHATER, Commissioner                    (N.D. Okla.)
    of Social Security, *

              Defendant-Appellee.




                           ORDER AND JUDGMENT **



Before EBEL, HENRY, and MURPHY, Circuit Judges.




*
       Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. Pursuant to Fed. R. App. P. 43(c), Shirley S.
Chater, Commissioner of Social Security, is substituted for Donna E. Shalala,
Secretary of Health and Human Services, as the defendant in this action.
Although we have substituted the Commissioner for the Secretary in the caption,
in the text we continue to refer to the Secretary because she was the appropriate
party at the time of the underlying decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Claimant Billy W. Casey appeals the district court’s decision affirming the

Secretary’s determination that claimant was not disabled on or before

December 31, 1987, the last date on which he enjoyed insured status under the

Social Security Act. See Potter v. Secretary of Health & Human Servs., 905 F.2d
1346, 1347 (10th Cir. 1990). We review the Secretary’s decision to determine

whether her factual findings are supported by substantial evidence and whether

correct legal standards were applied. See Castellano v. Secretary of Health &

Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994). Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Id. (quotation omitted). We may “neither reweigh the evidence

nor substitute our judgment” for that of the Secretary. Casias v. Secretary of

Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991). We affirm.

                                    Background

      Claimant worked until May 17, 1984, and applied for disability and

supplemental security income benefits in 1985, claiming disability due to high

blood pressure, a back injury, a bowel problem, and a mental impairment. After


                                         -2-
an administrative hearing in 1986, the Secretary denied benefits. The district

court twice reversed and remanded this case for supplemental administrative

hearings.

      After the last administrative hearing, held on October 5, 1992, the

Administrative Law Judge (ALJ) determined at step five, see Williams v. Bowen,

844 F.2d 748, 750-52 (10th Cir. 1988) (explaining the five-step sequential

process), that claimant had the residual functional capacity (RFC) to engage in the

full range of light work and that claimant’s RFC was not significantly affected by

his mental impairment. See R. Vol II-B, at 567-68.

      The ALJ reviewed and thoroughly discussed claimant’s voluminous

physical and mental history. The ALJ evaluated claimant’s mental impairment

and determined that claimant had psychogenic, or somatoform, pain disorder. 1

The ALJ concluded, however, that claimant’s mental impairment was not so

severe as to preclude the performance of all substantial gainful activity at the

light work level. See id. at 567-68. The ALJ completed a Psychiatric Review

Technique (PRT) form as part of his decision, finding that claimant did have



1
       A somatoform disorder exists when there are “[p]hysical symptoms for
which there are no demonstrable organic findings or known physiological
mechanisms.” 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.07. The disorder causes a
claimant to exaggerate his physical problems in his mind beyond what the medical
data indicate. See Easter v. Bowen, 867 F.2d 1128, 1129 (8th Cir. 1989). Such a
disorder may itself be disabling. Id. at 1130.

                                         -3-
somatoform disorder. On the PRT, the ALJ evaluated the effect of claimant’s

mental impairment on his RFC. The ALJ determined that claimant’s mental

impairment had only “slight” effect on his activities of daily living; “moderate”

effect on his ability to maintain social functioning; “never” resulted in

deficiencies of concentration, persistence or pace resulting in failure to complete

tasks in a timely manner; and “once or twice” resulted in an episode of

deterioration or decompensation in a work or work-like setting. See id. at 571.

      Because the ALJ determined that claimant’s mental impairment did not

affect his ability to perform light work, the ALJ applied the Medical-Vocational

Guidelines (grids), 20 C.F.R. pt. 404, subpt. P, app. 2, in determining claimant’s

disability status. Applying the grids, the ALJ determined that claimant was not

disabled until April 26, 1992, when he became fifty-five years old. The Appeals

Council affirmed the ALJ’s determination. Claimant appealed to the district

court, and the case was referred to a magistrate judge, who affirmed the

Secretary’s determination.

                                     Discussion

      “When there is evidence of a mental impairment that allegedly prevents a

claimant from working, the Secretary must follow the procedure for evaluating

mental impairments set forth in 20 C.F.R. § 404.1520a and the Listing of

Impairments and document the procedure accordingly.” Cruse v. United States


                                          -4-
Dep't of Health & Human Servs., 49 F.3d 614, 617 (10th Cir. 1995).

Documentation is made by completing a PRT form, which the ALJ must attach to

his written decision. “[T]he record must contain substantial competent evidence

to support the conclusions recorded on the PRT form[, and] if the ALJ prepares

the form himself, he must ‘discuss in his opinion the evidence he considered in

reaching the conclusions expressed on the form.’” Id. at 617-18 (quoting

Washington v. Shalala, 37 F.3d 1437, 1442 (10th Cir. 1994)).

      Claimant contends that the ALJ’s finding that his mental impairment does

not affect his ability to work is not supported by substantial evidence. He also

argues that because the ALJ erred in finding that claimant’s mental impairment

does not affect his ability to work, the ALJ should not have applied the grids to

find him not disabled before April 26, 1992. Claimant does not challenge the

ALJ’s determination that he retained the RFC to perform light work.

      Specifically, claimant contends the ALJ erred by basing his conclusion that

claimant’s mental impairment did not significantly impair his ability to work on

the ALJ’s conclusion that claimant’s mental impairment did not meet or equal a

Listing of Impairments for mental impairments. We are not persuaded the ALJ

failed in this respect. The ALJ did find that claimant did not have a mental

impairment or combination of impairments listed in, or medically equivalent to

one listed in the Listing of Impairments, see R. Vol. II-B, at 556-57, 568, but


                                         -5-
there is nothing in the ALJ’s decision to suggest that finding was the basis of the

ALJ’s determination that claimant’s mental impairment did not effect his ability

to perform light work. The ALJ thoroughly discussed claimant’s mental

impairment, and all of the medical testimony and numerous mental evaluations of

claimant. Given the ALJ’s discussion of claimant’s mental impairment, the ALJ’s

written decision clearly indicates he considered all of the evidence concerning

claimant’s impairment when he assessed the severity of claimant’s functional

limitations.

      Claimant also contends that the ALJ misinterpreted a “Medical Assessment

of Ability to do Work-Related Activities (Mental)” form, completed by

Dr. Passmore, a psychiatrist who examined claimant in 1985 and 1988, in

violation of Cruse, 49 F.3d at 618. Claimant contends the ALJ’s misinterpretation

of this form led him to improperly support his finding as to the severity of

claimant’s mental impairment on Dr. Passmore’s evaluation. We disagree. In

Cruse, we held that use of the term “fair” (or “poor”) on the type of mental

assessment form used by Dr. Passmore is evidence of disability. See id. The ALJ

did note Dr. Passmore’s “fair” rating as part of his overall discussion of the

medical record, but it is clear that the ALJ did not misinterpret or misapply Dr.

Passmore’s evaluation, and that the ALJ’s determination was based on a

consideration of the record as a whole.


                                          -6-
      We further conclude that substantial evidence supports the ALJ's

determination that claimant’s mental impairment did not significantly compromise

his ability to perform light work. Although claimant suffers from a mental

impairment, the evidence does not indicate that claimant’s impairment prevents

him from working. See Coleman v. Chater, 58 F.3d 577, 580 (10th Cir. 1995).

      Because claimant’s ability to perform light work is not significantly

compromised by his mental impairment, the ALJ appropriately relied on the grids.

See Evans v. Chater, 55 F.3d 530, 532 (10th Cir. 1995) (the ALJ may use the

grids if, despite a nonexertional impairment, the claimant can perform a

substantial majority of the work in the designated RFC category).

      The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED.



                                                   Entered for the Court



                                                   David M. Ebel
                                                   Circuit Judge




                                        -7-